-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated April 6, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/EP2018/079635 filed on 10/30/2018, and claims foreign priority in Italian Republic application IT102017000124545 filed on 11/02/2017.
Claim Status
Claims 1-17 are pending and examined. Claims 16 and 17 were newly added. Claims 1, 2, 6-8, 10-12, 14, and 15 were amended. 
Withdrawn Claim Objections
Objections to claims 1 and 14 are withdrawn because claim 1 was amended to add an “and” between elements a and b and claim 14 was amended by removing the table and placing its contents in sentence form. 
Withdrawn Claim Rejections -35 USC § 112
Rejections to claims 1-15 are withdrawn because rejections were obviated with claim amendments dated 04/06/2021 and examiner’s amendment of the claims as it appears below. After further consideration, the term “cellulose-based” in claim 8 is not indefinite and a person 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Silvia Salvadori on April 19, 2021.
The application has been amended as follows:
In claim 2 line 2 replace “have” with --has--.
In claim 11 line 5 replace “core;” with --core; and--. 
Replace claim 15 with 
--A method of preparing an oral dosage form comprising mixing a plurality of particles according to claim 1 with pharmaceutically acceptable excipients.--
In claim 16 lines 3-4, replace “hydroxypropylmethylcellulose and ethylcellulose mixed with polymethacrylate” with --hydroxypropylmethylcellulose, or ethylcellulose mixed with basic polymethacrylate butylate--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lei (CN 106983730, Published July 28, 2017, Derwent Abstract and Description). The teachings of Lei are related to micro pellets comprising safinamide, filler, disintegrant, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

/Alma Pipic/
Primary Examiner, Art Unit 1617